50 F.3d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Irvine K. LEITCH, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-55277.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 7, 1995.*Decided March 6, 1995.

Before:  FERGUSON, BEEZER, and NOONAN, Circuit Judges.


1
ORDER**


2
Irvine K. Leitch has filed a collateral attack on his conviction for violation of probation, which we affirmed on direct appeal by memorandum decision of April 27, 1993, and a collateral attack on his 1983 conviction that we affirmed on direct appeal by memorandum decision of April 11, 1983.  Leitch's only new contentions in challenging both convictions are claims related to ineffective assistance of counsel.  His contentions are unpersuasive.  Accordingly, the judgment of the district court is AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3